 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
UNITED STATES DISTRICT COURT DATE FILED: | 2-\-\¢
SOUTHERN DISTRICT OF NEW YORK
xX
ELIAS A. WORKNEH, :
15 Civ. 3521 (ER) (RWL)
Plaintiff,
- against - ORDER
SUPER SHUTTLE INTERNATIONAL, INC.,
VEOLIA TRANSPORT, NEW YORK CITY,
AIRPORTER, and GOLDEN TOUCH
TRANSPORTATION, :
Defendants. :
Xx

 

ROBERT W. LEHRBURGER, UNITED STATES MAGISTRATE JUDGE.

1. The Court is in receipt of Plaintiff's letter dated December 12, 2019 (ECF
237). Plaintiff has not provided any legitimate justification for his repeated failure to
comply with this Court’s orders requiring him to sign the HIPAA form as provided by
defense counsel.

2. To the extent not already accomplished, any documents received by

Defendants in response to subpoenas shall be promptly produced to Plaintiff.

SO ORDERED.

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: December 17, 2019
New York, New York

Copies transmitted to all counsel of record and mailed to:
Elias Workneh
9019 63° Ave.
Flushing, NY 11374
